   Case 19-30500        Doc 85     Filed 07/17/20 Entered 07/17/20 14:42:29            Desc Main
                                    Document     Page 1 of 13



                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS
                                    WESTERN DIVISION

                                                )
 In re:                                         )
                                                )       Chapter 11
 HANKEY O’ROURKE                                )       Case No. 19-30500-EDK
 ENTERPRISES, LLC,                              )
                                                )
                 Debtor.                        )
                                                )

          MOTION FOR AN ORDER CONVERTING THIS CASE TO A CASE UNDER
                    CHAPTER 7 PURSUANT TO 11 U.S.C. § 1112(B)

           IOFUS-FCC Holdings I, LLC (“IOFUS”), a secured creditor of the Debtor Hankey

 O’Rourke Enterprises, LLC (the “Debtor”), hereby moves (the “Motion”) this Court for the entry

 of an order converting this case to a case under chapter 7 of title 11 of the United States Code (the

 “Bankruptcy Code”) pursuant to 11 U.S.C. § 1112(b), and as grounds therefore state as follows:

                                         INTRODUCTION

           1.    The Debtor has been in this Chapter 11 proceeding for over one year, during which

time the Debtor has sought and failed to sell the real property which serves as IOFUS’ collateral,

due to the Debtor’s inflated valuation and insistence on maintaining the operation of a bowling alley

at the property. Despite the Debtor’s assertions to the contrary throughout this proceeding, there

has been continuing loss to or diminution of the estate, now exacerbated by the Covid-19 pandemic

and state of emergency imposed in the Commonwealth of Massachusetts, and there is no reasonable

likelihood of rehabilitation as liquidation (which has been the Debtor’s plan from the outset) is now

the only feasible and efficient manner to repay creditors. As such, cause exists to convert the

Debtor’s case to Chapter 7, which is in the best interests of all the creditors.




                                                    1
   Case 19-30500       Doc 85      Filed 07/17/20 Entered 07/17/20 14:42:29               Desc Main
                                    Document     Page 2 of 13



                      FACTUAL AND PROCEDURAL BACKGROUND

        A.      The Property

        2.      The Debtor is the owner of commercial real estate at 109 Stockbridge Road, Great

Barrington, Massachusetts (the “Property”) which contains a bowling alley, indoor mini golf,

arcade, café and bar. See Dkt. No. 7 at ¶ 2. The Debtor rents the Property to an affiliated entity,

Cove Bowling & Entertainment, Inc. (“Cove”), owned by Debtor’s principals, which operates the

bowling alley, mini golf, arcade, café and bar. Id. at ¶¶ 2-3. The Debtor and Cove have a triple net

lease under which Cove is responsible for monthly payments covering the Debtor’s debt service,

real estate taxes and insurance for the Property. Id.

        B.      Procedural History and the Debtor’s Delay

        3.      The Debtor filed a voluntary petition for relief under Chapter 11 of the Bankruptcy

Code on June 21, 2019. See Docket No. 1.

        4.      That same day, the Debtor filed its Emergency Motion for Use of Cash Collateral

[Docket No. 7] which the Court allowed on June 26, 2019 [Docket No. 19], requiring on an interim

basis, inter alia, the Debtor to make adequate protection payments to IOFUS in the amount of

$8,075.00 and to Bay Colony Development Corp. as servicer for the United States Small Business

Administration (“Bay Colony”) in the amount of $500.00 (the “Interim Order”). See Docket No.

30.

        5.      On June 27, 2019, the Debtor filed its Schedules wherein it indicated that the

Property was valued at $2,500,000.00. See Docket No. 24 at pg. 4. The Debtor listed two secured

creditors, IOFUS and Bay Colony, with claims in the amount of $896,692.04 and $743,879.54

respectively, for total secured claims in the amount of $1,640,571.58. Id. at pgs. 7-9.




                                                   2
   Case 19-30500       Doc 85     Filed 07/17/20 Entered 07/17/20 14:42:29             Desc Main
                                   Document     Page 3 of 13



        6.      On August 8, 2019, this Court entered an Agreed Final Order Providing Adequate

Protection and Authorizing Use of Cash Collateral [Docket No. 41] (the “Final Order”) imposing

similar requirements as set forth in the Interim Order, including the same adequate protection

payments to IOFUS and Bay Colony, among other things, through November 8, 2019.

        7.      On October 30, 2019, the Debtor filed its Motion for Continued Use of Cash

Collateral [Docket No. 53], seeking to use cash collateral on the same terms as set forth in the Final

Order through January 2020, while it “continu[es] to actively market the Property” and prepares a

plan and disclosure statement. The Court allowed the Debtor’s motion and scheduled a further

hearing on January 22, 2020. See Docket Nos. 56-57.

        8.      On January 22, 2020, at the continued hearing, the Court allowed the continued use

of cash collateral as set forth in the Final Order through April 9, 2020 and ordered the Debtor to

file a plan and disclosure statement on or before March 16, 2020. See Dkt. No. 60.

        9.      On March 10, 2020, the Debtor sought an extension of time to file its plan and

disclosure statement on the grounds that the principals of the Debtor were potentially exposed to

the “coronavirus” and were self-quarantined for fourteen days and therefore were unable to

complete review of the disclosure statement and plan. See Docket No. 64. This Court allowed the

motion and extended the deadline to April 16, 2020. See Dkt. No. 66.

        10.     On April 8, 2020, the Debtor filed its Motion to Modify Cash Collateral Order, and

to Further Extend Deadline to File Plan and Disclosure Statement, wherein the Debtor sought, inter

alia, a moratorium on adequate protection payments for the months of April and May, 2020; to

make adequate protection payments to IOFUS from any EIDL or PPP loan proceeds, after payment

of certain expenses; and a further extension of the plan and disclosure statement deadline to June




                                                  3
   Case 19-30500       Doc 85     Filed 07/17/20 Entered 07/17/20 14:42:29            Desc Main
                                   Document     Page 4 of 13



8, 2020. See Dkt. No. 68. The basis for the Debtor’s request was Cove’s inability to operate and

pay rent, “which in turn renders the Debtor unable to make adequate protection payments.” Id.

        11.     The Court allowed the Debtor’s motion and entered a moratorium on adequate

protection payments for April and May, 2020 and extended the Debtor’s deadline to file a plan and

disclosure statement to June 8, 2020. See Dkt. No. 74.

        12.     Then, on June 3, 2020, the Debtor sought a further extension of time to file a plan

and disclosure statement, once again relying on Cove’s inability to operate and purported inclusion

in “Phase 4” of the Commonwealth of Massachusetts’ phased reopening plan. See Dkt. No. 76. The

Debtor then concludes, that due to Cove’s operational and financial difficulties, “[i]t would be

almost impossible to develop meaningful projections until there is more certainty in the health and

safety conditions under which the Cove will be required to resume operations.” Id.

        13.     That same day, the Court allowed the motion and extended the deadline for the

Debtor to file a plan and disclosure statement to August 10, 2020. See Dkt. No. 77.

        14.     Similarly, on June 11, 2020, the Debtor sought and was granted a continued

moratorium on its adequate protection payments to IOFUS, on the grounds that Cove was still

unable to operate due to the Covid-19 pandemic and State of Emergency in the Commonwealth of

Massachusetts. See Dkt. No. 78.

        15.     As of the date of filing this Motion, the Debtor has not made an adequate protection

payment to IOFUS since March 2020.

        16.     While the Debtor has consistently relied on Cove’s inability to operate in order to

delay filing a plan and eliminate its adequate protection payments, when Cove (which is owned and

controlled by the same principals as the Debtor) obtained $35,500 in PPP and EIDL funds, none of

such funds were proposed to be paid to Debtor as rent, which in turn could be paid toward the



                                                 4
   Case 19-30500       Doc 85     Filed 07/17/20 Entered 07/17/20 14:42:29              Desc Main
                                   Document     Page 5 of 13



Debtor’s outstanding adequate protection obligations, even though such rental payments were

contemplated and authorized by the SBA and this Court.

        17.     Instead, the funds were used, inter alia, to pay certain expenses and to make payroll

payments, the majority of which went to the Debtor’s principals and their relatives - approximately

$11,825 total to Thomas Hankey, Sheila Hankey (Thomas’ wife) and Juanita O’Rourke.

        c.      The continuing diminution of the Debtor’s estate and the absence of a
                reasonable likelihood of rehabilitation

        18.     The Debtor’s Monthly Operating Reports reveal that the Debtor often had negative

cash flow in any given month, while failing to pay certain expenses (specifically, accountant fees),

giving the Debtor limited if any available funds on a month to month basis. A true and accurate

copy of the Debtor’s Monthly Operating Reports are attached hereto, collectively, as Exhibit “A.”

The only reason the Debtor’s operating account remains positive is due to a $1,000 deposit in April

2020 from the Small Business Administration due to submitting an application for an EIDL loan.

See Exhibit A, April 2020 MOR. However, the Debtor indicates it does not expect any income

next month, and the only funds it has available to it are $37,400 from a recently approved EIDL

loan, the majority of which are being used to pay pre- and post-petition real estate taxes in the

amount of $32,000 and UST fees. See Dkt. No. 80. Meanwhile, from June 2019 to May 2020, the

amount of rent owed to the Debtor by Cove has increased from $0 to $64,861.00. See Exhibit A.

        19.     From the outset of this case, the Debtor has sought to sell the Property to fulfill its

obligations to its secured creditors. The Property has been listed for sale since March 2019, initially

at a listing price of $2,995,000.00 as of the Petition Date. See Dkt. No. 8 at ¶ 7. Then, consistent

with the Debtor’s valuation of the Property in its Schedules, the Debtor then reduced the listing

price to $2,499,000.00 in or around August 2019. See Dkt. No. 33 at ¶ 7 and Exhibit A. The

Property is currently listed for sale at $2,100,000.00. A true and accurate copy of the listing for

                                                  5
    Case 19-30500          Doc 85       Filed 07/17/20 Entered 07/17/20 14:42:29                       Desc Main
                                         Document     Page 6 of 13



the Property is attached hereto as Exhibit “B.”1

         20.      Debtor’s counsel has advised that the Debtor has not received any offers to purchase

the Property.

         21.      The lack of interest in the Property is likely attributable to the Debtor’s

overvaluation of the Property. While the Debtor values the Property at $2,500,000 as of the Petition

Date, the Property was worth $1,500,00 as of January 24, 2020. A true and accurate copy of an

Appraisal Report dated January 24, 2020 is attached hereto as Exhibit “C.” As set forth in the

Appraisal, the current use as a bowling alley is not the “Highest and Best Use” for the Property.

Specifically, the Appraisal states that “the existing improvements are considered to not represent

the highest and best use of the Subject site…the building is clearly best used as an alternate use,

most likely commercial with some retail use.” Id. at pg. 25.

         22.      Based on these values and the current lack of rental income, the Property has likely

lost considerable value due to depreciation and deferred maintenance, and there is no equity

available to the Debtor in the Property. To date, three Proofs of Claim have been filed totaling

$1,654,343.84 in secured claims and $775.00 in unsecured claims. A true and accurate copy of the

Claims Registry is attached hereto as Exhibit “D.”

         23.      The foregoing constitutes IOFUS’ statement of undisputed material facts for the

purposes of MLRB 1017-1(c).




1
  The listing provides that the $2,100,000.00 listing price is only for the Property, not the business (Cove). The
listing price for both the Property and Cove is $2,750,000.00. Id.

                                                           6
  Case 19-30500         Doc 85     Filed 07/17/20 Entered 07/17/20 14:42:29              Desc Main
                                    Document     Page 7 of 13



                                       LEGAL ARGUMENT

   I.         The Case Should be Converted to a Case under Chapter 7

        24.      “Section 1112(b) governs conversion or dismissal of a chapter 11 case.” Andover

Covered Bridge, LLC v. Harrington (In re Andover Covered Bridge, LLC), 553 B.R. 162, 171

(B.A.P. 1st Cir. 2016).

        25.      That section provides, in pertinent part:

        (1) Except as provided in paragraph (2) and subsection (c), on request of a party in
        interest, and after notice and a hearing, the court shall convert a case under this
        chapter to a case under chapter 7 or dismiss a case under this chapter, whichever is
        in the best interests of creditors and the estate, for cause unless the court determines
        that the appointment under section 1104(a) of a trustee or an examiner is in the best
        interests of creditors and the estate.

        (2) The court may not convert a case under this chapter to a case under chapter 7 or
        dismiss a case under this chapter if the court finds and specifically identifies
        unusual circumstances establishing that converting or dismissing the case is not in
        the best interests of creditors and the estate, and the debtor or any other party in
        interest establishes that—

        (A) there is a reasonable likelihood that a plan will be confirmed within the
        timeframes established in sections 1121(e) and 1129(e) of this title, or if such
        sections do not apply, within a reasonable period of time; and (B) the grounds for
        converting or dismissing the case include an act or omission of the debtor other
        than under paragraph (4)(A)—

                 (i) for which there exists a reasonable justification for the act or omission;
                 and
                 (ii) that will be cured within a reasonable period of time fixed by the court.

11 U.S.C. § 1112(b)(1) and (b)(2).

        26.      Section 1112(b)(1) “invokes a two-step analysis, first, to determine whether ‘cause’

exists either to dismiss or to convert the chapter 11 proceeding to a chapter 7 proceeding, and

second to determine which option is in the best interest of creditors and the estate.” In re Costa

Bonita Beach Resort, Inc., 513 B.R. 184, 200 (Bankr. D.P.R. 2014) (internal citations omitted).




                                                   7
  Case 19-30500       Doc 85     Filed 07/17/20 Entered 07/17/20 14:42:29             Desc Main
                                  Document     Page 8 of 13



       27.     “The initial burden is on the movant to prove there is cause for either conversion or

dismissal of the chapter 11 case.” Andover Covered Bridge, LLC, 553 B.R. at 171 (citation

omitted). While the term “cause” as used in § 1112(b) is not defined in the Bankruptcy Code,

Section 1112(b)(4) provides a “nonexclusive list of what constitutes cause” including, but not

limited to, “substantial or continuing loss to or diminution of the estate and the absence of a

reasonable likelihood of rehabilitation[.]” 11 U.S.C. § 1112(b)(4)(A).

       28.     Additionally, “[c]ourts also dismiss or convert chapter 11 cases for ‘unreasonable

delay by the debtor that is prejudicial to creditors.’” In re Francis, 2019 WL 1265316, at *4 (B.A.P.

1st Cir. Mar. 14, 2019) citing In re Abijoe Realty Corp., 943 F.2d 121, 128 (1st Cir. 1991) (internal

citation omitted) and In re Camann, No. 00-11090-JMD, 2001 WL 1757075, at *4 (Bankr. D.N.H.

Mar. 19, 2001) (internal citation omitted). Because the list set forth in Section 1112(b)(4) is not

exhaustive, “the court may convert or dismiss a case ‘for reasons that are not specifically

enumerated in the section, provided that these reasons are sufficient to demonstrate the existence

of cause.’” Id. quoting In re Colón Martinez, 472 B.R. at 144 (citation omitted) (internal quotations

omitted).

       A. Cause Exists to Convert this Case to Chapter 7

       29.     Under section 1112(b)(4)(A), cause for conversion or dismissal is established if

there is a “substantial or continuing loss to or diminution of the estate and the absence of a

reasonable likelihood of rehabilitation.” 11 U.S.C. § 1112(b)(4)(A). The moving party must show

both a continuing loss to the estate and the absence of a reasonable likelihood of rehabilitation. In

re Alves Photo Serv., Inc., 6 B.R. 690, 693 (Bankr. D. Mass. 1980).

       30.     “The first prong, that ‘the estate is suffering a substantial or continuing loss or

diminution,’ may be satisfied if the movant demonstrates that the debtor continues to incur monthly



                                                 8
  Case 19-30500       Doc 85      Filed 07/17/20 Entered 07/17/20 14:42:29             Desc Main
                                   Document     Page 9 of 13



losses.” In re Sillerman, 605 B.R. 631, 656 (Bankr. S.D.N.Y. 2019) citing In re BH S & B

Holdings, LLC, 439 B.R. 342, 347 (Bankr. S.D.N.Y. 2010). As explained above, the Debtor's only

source of income is the monthly rent paid by its tenant, which tenant has not paid since March. In

total, the tenant (owned by the same principals as the Debtor) owe the Debtor in excess of $64,861

in unpaid rent, with no discernible plan to repay the outstanding sums or its rental obligation

moving forward. Moreover, the Debtor’s MORs reflect that the minimal cash on hand in the estate

has continued to decline throughout the life of this case, and is only still positive due to a $1,000

deposit from the Small Business Administration as an advance of funds for the Debtor’s EIDL

application in April. Any surplus funds from the EIDL loan after payment of real estate taxes and

UST fees will be negligible. The Debtor admits it does not intend to operate next month, has not

paid its bills on time and has not timely filed or paid its taxes. Finally, the value of the Property

has declined due, in part, to the Debtor’s failure to list the Property for sale at a reasonable value

over the past year and the current lack of cash flow.

       31.     The second prong, regarding “the absence of a reasonable likelihood of

rehabilitation,” can be satisfied in several ways, including “if the movant demonstrates that the

debtor will not have cash flow from which its current obligations can be met” or due to a debtor’s

intention to liquidate its assets. In re Sillerman, 605 B.R. at 656 (Bankr. S.D.N.Y. 2019) citing In

re BH S & B Holdings, LLC, 439 B.R. at 346-348. The Debtor fits into both of these categories

and has no reasonable likelihood of rehabilitation: Debtor has no cash flow currently and no

prospects of having sufficient cash flow to meet its current obligations, and has clearly indicated

its intention to liquidate by having the Property listed for sale since March 2019.

       32.     In addition to the continuing diminution of the estate and the absence of a

reasonable likelihood of rehabilitation, the Debtor has caused unreasonable delay prejudicial to its



                                                  9
  Case 19-30500       Doc 85      Filed 07/17/20 Entered 07/17/20 14:42:29             Desc Main
                                  Document      Page 10 of 13



creditors. Despite one year in Chapter 11, the Debtor has failed to file a plan and disclosure

statement and has made no progress toward proposing a feasible plan.

        33.    “While the complexity and nature of the case often dictate its pace, a debtor cannot

wallow in chapter 11.” In re Tornheim, 181 B.R. 161, 164 (Bankr. S.D.N.Y. 1995). “The debtor

must prosecute his or her case to a prompt and successful conclusion through confirmation of a

plan.” Id.

        34.    This Chapter 11 case is not complex. The Debtor has a single encumbered asset

with one tenant, owned by the same principals as the Debtor, and few creditors to pay. Under the

circumstances, the Debtor’s failure to file a plan after one year is unreasonable and has caused

prejudicial delay, requiring conversion or dismissal. See id. citing Hall v. Vance, 887 F.2d at 1044

(failure to file a plan within eight months); In re Koerner, 800 F.2d 1358, 1368 (5th Cir. 1986)

(failure to file feasible plan after sixteen months); In re Canion, 129 B.R. 465, 470 (Bankr. S.D.

Tex. 1989) (failure to file a plan and disclosure statement within ten months); In re Cohoes Indus.

Terminal, Inc., 65 B.R. 918, 921 (Bankr.S.D.N.Y.1986) (failure to file a plan for more than five

months).

        B. Conversion is in the Best Interests of the Creditors and the Estate

        35.    “Once cause is found, the burden shifts to the opposing party to show why dismissal

or conversion would not be in the best interests of the estate and the creditors.” In re Francis, 2019

WL 1265316, at *5 quoting In re Costa Bonita Beach Resort, Inc., 513 B.R. at 195 (citation

omitted). After finding cause, “the court's discretion is limited; it must grant some form of relief

unless § 1112(b)(2) applies.” Id. quoting In re Korn, 523 B.R. 453, 465 (Bankr. E.D. Pa. 2014)

(footnote omitted) (citations omitted).




                                                 10
  Case 19-30500        Doc 85       Filed 07/17/20 Entered 07/17/20 14:42:29            Desc Main
                                    Document      Page 11 of 13



       36.     “The standard for choosing between conversion or dismissal based on ‘the best

interest[s] of creditors and the estate’ implies application of a balancing test by the bankruptcy

court.” In re Costa Bonita Beach Resort, Inc., 513 B.R. at 196 (citing De Jounghe v. Lugo Mender

(In re De Jounghe), 334 B.R. 760, 770 (B.A.P. 1st Cir. 2005).

       37.     “While the Bankruptcy Code does not define ‘best interests’ for purposes of the §

1112(b)(1) inquiry, courts typically consider:

       (1) whether some creditors received preferential payments, and whether equality of
       distribution would be better served by conversion rather than dismissal, (2) whether
       there would be a loss of rights granted in the case if it were dismissed rather than
       converted, (3) whether the debtor would simply file a further case upon dismissal,
       (4) the ability of the trustee in a chapter 7 case to reach assets for the benefit of
       creditors, (5) in assessing the interest of the estate, whether conversion or dismissal
       of the estate would maximize the estate's value as an economic enterprise, (6)
       whether any remaining issues would be better resolved outside the bankruptcy
       forum, (7) whether the estate consists of a “single asset,” (8) whether the debtor
       had engaged in misconduct and whether creditors are in need of a chapter 7 case to
       protect their interests, (9) whether a plan has been confirmed and whether any
       property remains in the estate to be administered, and (10)[ ] whether the
       appointment of a trustee is desirable to supervise the estate and address possible
       environment and safety concerns.”

In re Francis, 2019 WL 1265316, at *5 citing In re Andover Covered Bridge, LLC, 553 B.R. at

178 (internal citations omitted).

       38.     Oftentimes, the following principal is considered when determining whether to

convert or dismiss a case: “[C]reditors are generally ‘best served by the course of action that results

in the largest number of [them] being paid the largest amount of money in the shortest amount of

time.’” Id. quoting In re Aurora Memory Care, LLC, 589 B.R. 631, 643 (Bankr. N.D. Ill. 2018)

(internal citations omitted). More simply put: “The best interest of the estate turns on whether its

economic value ‘is greater in or out of bankruptcy.’” Id. (citations omitted).

       39.     The factors set forth above favor conversion of this case. A Chapter 7 trustee would

ensure equality of distribution among the creditors and would have the ability to pursue Cove for

                                                  11
  Case 19-30500       Doc 85     Filed 07/17/20 Entered 07/17/20 14:42:29            Desc Main
                                 Document      Page 12 of 13



unpaid rents owed to the Debtor dating back to June 2019, which would benefit the creditors. The

estate’s value as an economic enterprise is maximized by the sale of the Property – not continuing

to operate as a bowling alley – which a chapter 7 trustee can quickly effectuate at a reasonable

value, which the Debtor has been unable to do since initially listing the Property in March 2019.

       WHEREFORE, IOFUS-FCC Holdings I, LLC requests that this Court enter an order

converting this Chapter 11 case to a case under Chapter 7 of the Bankruptcy Code.

                                              IOFUS-FCC Holdings I, LLC,
                                              By its attorneys,

                                              /s/ Jonathan M. Hixon
                                              Jonathan M. Hixon, BBO # 692420
                                              jmh@bostonbusinesslaw.com
                                              Hackett Feinberg P.C.
                                              155 Federal Street, 9th Floor
                                              Boston, MA 02110
                                              Tel. (617) 422-0200
                                              Fax. (617) 422-0383

                                      CERTIFICATION

        I, Jonathan M, Hixon, hereby certify, under the pains and penalties of perjury, that I
complied with Local Bankruptcy Rule 1017-1(a) by serving a letter, on July 14, 2020, upon
counsel to the Debtor requesting that counsel schedule a telephone conference to discuss the
grounds set forth in this Motion for conversion of this case to a case under Chapter 7 of the
Bankruptcy Code. On July 16, 2020 at 3:30PM, counsel for the Debtor and the undersigned
counsel participated in a conference, but were unable to resolve the issues set forth in the motion
or eliminate any areas of dispute. Based upon the foregoing, I made a good faith effort to: (i)
resolve the Creditors’ asserted grounds for conversion of this case; and (ii) to otherwise eliminate
any areas of dispute with regard to the issues raised in this Motion.

                                              /s/ Jonathan M. Hixon
                                              Jonathan M. Hixon




                                                12
  Case 19-30500      Doc 85    Filed 07/17/20 Entered 07/17/20 14:42:29          Desc Main
                               Document      Page 13 of 13



                               CERTIFICATE OF SERVICE

      I hereby certify that on July 17, 2020, I served a true and correct copy of the foregoing
document on the following individuals below via the following manner:

ECF filing system:
Jonathan Hixon on behalf of Creditor IOFUS-FCC Holdings I, LLC
JMH@bostonbusinesslaw.com

Richard King
USTPRegion01.WO.ECF@USDOJ.GOV

Lisa D. Tingue on behalf of Assistant U.S. Trustee Richard King
lisa.d.tingue@usdoj.gov

Steven Weiss on behalf of Debtor Hankey O'Rourke Enterprises, LLC
sweiss@ssfpc.com, astephan@ssfpc.com

                                            /s/ Jonathan M. Hixon
                                           Jonathan M. Hixon, BBO # 692420




                                              13
